Citation Nr: 0002572	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  93-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits.   


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1993 decision of the RO's Committee on 
Waivers and Compromises (Committee) which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $36,343 on the 
basis that there was bad faith on the part of the veteran.  

In an August 1995 decision, the Board determined that a 
portion of the overpayment was not properly created and that 
there was no indication of bad faith, misrepresentation, or 
fraud in the creation of the remaining portion of the 
overpayment which was properly created.  The Board then 
remanded the case to the RO for further consideration by the 
Committee of the veteran's request for waiver of recovery of 
the remaining portion of the overpayment according to the 
principles of equity and good conscience.  


REMAND

In the August 1995 decision, the Board expressly found that 
during the period of the overpayment in question, the veteran 
was entitled to improved pension at the maximum rates in 
effect, to include the additional benefits payable for his 
two dependent children.  The Board thus concluded that the 
portion of the overpayment representing such benefits was not 
properly created and that the only properly created 
overpayment was that portion which represented benefits paid 
to him for a dependent spouse effective from February 1989.  
Based upon the above finding and conclusions, the Board then 
directed the RO to recalculate the overpayment properly 
charged to the veteran, that portion arising from the payment 
of additional pension benefits for the veteran's spouse.  
Because the Board also expressly found and concluded that the 
waiver of recovery of this remaining portion of the 
overpayment was not precluded by fraud, misrepresentation or 
bad faith, the Board also directed the RO to again consider 
the veteran's waiver request in view of the principles of 
equity and good conscience.  

In a supplemental statement of the case (SSOC) issued in July 
1996, the RO decided instead to continue the denial of the 
veteran's waiver request, with regard to the entire original 
amount of the overpayment, and without any apparent 
substantive consideration of the standard of equity and good 
conscience, on the basis of information the RO stated was 
contained in an Income Verification Match (IVM) folder.  
Consequently, the RO both disregarded the Board's decision of 
August 1995 and failed to complete any of the actions 
directed by the Board in the remand.  

The legal effect of the Board's August 1995 decision 
regarding that portion of the overpayment the Board 
determined was improperly created is that no indebtedness 
exists with regard to pension benefits paid to the veteran 
for himself and his two dependent children effective from 
February 1989.  The further legal effect of that decision is 
that waiver of recovery of the remaining portion of the 
overpayment is not precluded by fraud, misrepresentation or 
bad faith on the part of the veteran.  The RO is not free to 
disregard the Board's decision, which is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.1100 (1999).  Moreover, 
the RO's attention is directed to Stegall v. West, 11 Vet. 
App. 268 (1998), a precedential decision cited for guidance, 
where it was concluded that a remand by the Board conferred 
on the claimant the right to compliance with the remand 
orders and that the Board erred when it failed to insure 
compliance with the dictates of an earlier Board remand.  

In view of the foregoing, the present case must be remanded 
to the RO for implementation of the Board's August 1995 
decision and for completion of the directives set forth in 
the remand order which accompanied that decision.  Finally, 
since waiver consideration is to be afforded under the 
standard of equity and good conscience, it would be useful to 
obtain a current financial status report to determine the 
veteran's present circumstances, as he last submitted such a 
report in 1993.  




Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
recalculate the correct amount of the 
overpayment to be assessed against the 
veteran by setting forth in the 
evidentiary record on a month-by-month 
basis, the amount of benefits due and 
paid during the period in question.  Such 
adjustment action must be undertaken in 
consonance with the favorable decision 
reached by the Board in August 1995, the 
legal effect of which was to limit the 
overpayment properly in existence to 
pension benefits paid to the veteran for 
his spouse effective from February 1989.  
The RO should include an explanation as 
to how the amount due was calculated.  

2.  The veteran should be furnished a 
Financial Status Report (VA Form 4-5655) 
and afforded the opportunity to provide 
current income and expense data.  

3.  Following completion of the 
foregoing, the Committee should review 
this case to determine whether recovery 
of the adjusted amount of the overpayment 
would be against the standard of equity 
and good conscience.  Each element of the 
standard should be fully considered.  If 
the decision remains adverse to the 
veteran, the RO should provide him with a 
supplemental statement of the case 
addressing each element of the standard 
of equity and good conscience.  The 
requisite opportunity for response should 
be provided.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



